                                            Case 4:16-cr-00014-YGR Document 74 Filed 01/22/21 Page 1 of 4




                                  1

                                  2

                                  3                                     UNITED STATES DISTRICT COURT
                                  4                                   NORTHERN DISTRICT OF CALIFORNIA
                                  5

                                  6    UNITED STATES OF AMERICA,                          Case No.: 16-CR-14 YGR
                                  7                Plaintiff,                             AMENDED ORDER GRANTING MOTION FOR
                                                                                          SENTENCE REDUCTION DUE TO
                                  8           v.                                          COMPASSIONATE RELEASE
                                  9    JESUS CORTES,                                      DKT. NO. 63, 69
                                  10                Defendant.
                                  11
                                               Defendant Jesus Cortes is currently in the custody of the Bureau of Prisons (“BOP”) and
Northern District of California




                                  12
 United States District Court




                                       incarcerated at the United States Penitentiary in Lompoc, California (“USP Lompoc”). Cortes
                                  13
                                       moves for an order modifying his sentence pursuant to 18 U.S.C. section 3582(c)(1)(A). The Court
                                  14
                                       has jurisdiction to grant such relief1 and, having carefully considered the papers and evidence2
                                  15
                                       submitted in support of and in opposition to the motion, the Court GRANTS the motion on the terms
                                  16
                                       as set forth herein.
                                  17
                                               On March 17, 2016, Mr. Cortes pled guilty to possession with intent to distribute and
                                  18
                                       distribution of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). (Dkt.
                                  19
                                       No. 54.) On June 23, 2016, this Court sentenced Cortes to a term of imprisonment of 120 months
                                  20
                                       in addition to five years of supervised release. (Dkt. No. 60.)3 With an anticipated release date of
                                  21
                                       March 21, 2024, Cortes has served just over 50% of his sentence.
                                  22

                                  23
                                               1
                                                The Government concedes that the Court has jurisdiction given that 30 days have elapsed
                                  24   since Cortes’s compassionate release request and appeal thereof were denied by the warden at USP
                                  25
                                       Lompoc.
                                               2
                                                The Government submitted records along with a motion to seal at Docket No. 69. That
                                  26
                                       motion is GRANTED.
                                  27           3
                                                 Cortes was sentenced to a 10-year mandatory minimum term due to his refusal to
                                       participate in a “safety valve” proffer, which likely would have reduced the term of his sentence
                                  28
                                       significantly.
                                            Case 4:16-cr-00014-YGR Document 74 Filed 01/22/21 Page 2 of 4




                                  1           Cortes requests that the Court reduce his sentence to time served and modify the terms of
                                  2    Mr. Cortes’s supervised release to include a 12-month period of home confinement and such other
                                  3    conditions as the Court deems just.
                                  4           Cortes is a 25-year-old man who is at increased health risk should he contract COVID-19
                                  5    due to obesity. Cortes cites additional health conditions, including high blood pressure, high
                                  6    cholesterol, habitual smoking prior to incarceration, and undiagnosed asthma, although the medical
                                  7    records from USP Lompoc do not support these health factors. Cortes also submitted medical
                                  8    records indicating that he likely has hepatic steatosis, also known as fatty liver, and that liver
                                  9    disease also increases health risks associated with COVID-19. In addition, although he recently
                                  10   tested negative for COVID-19, Cortes indicates that he had symptoms consistent with COVID-19
                                  11   in April 2020 and has continued to suffer for months with certain symptoms.
                                  12          The government does not contest that the health risk factors presented by Cortes establish
Northern District of California
 United States District Court




                                  13   extraordinary and compelling reasons that would support a sentence reduction. Rather, the
                                  14   government argues that the Court should deny the motion because Cortes is a danger to the
                                  15   community and the 18 U.S.C. § 3553(a) factors do not support resentencing.
                                  16          The Court has reviewed its file in this matter thoroughly, including the Probation Office’s
                                  17   presentencing report submitted at the time, and the BOP records submitted. The Court has
                                  18   considered that, had a youthful Cortes cooperated with a safety valve proffer, he would not have
                                  19   been subject to the mandatory minimum and likely would be nearing release now without any
                                  20   sentence reduction. Cortes claims to regret that decision. The Court also considers that Cortes has
                                  21   had only one minor, non-violent disciplinary violation during more than five years in prison. These
                                  22   facts weigh in favor of granting Cortes’s motion for compassionate release.
                                  23          Cortes has indicated that, if released, he plans to live with his mother, sister, and young
                                  24   nephews at their home in Pittsburg, California, and hopes to return to his prior job at a local big box
                                  25   retailer or find work with a landscaper friend. Probation confirms that the release plan is
                                  26   appropriate.
                                  27

                                  28



                                                                                           2
                                           Case 4:16-cr-00014-YGR Document 74 Filed 01/22/21 Page 3 of 4




                                  1           Thus, the Court finds that Cortes has established extraordinary and compelling reasons to
                                  2    modify his sentence. The Court GRANTS the motion for compassionate release pursuant to 18
                                  3    U.S.C. § 3582(c)(1)(a) and ORDERS as follows:
                                  4           1.      Cortes’ sentence of imprisonment is modified to time served effective January 22,
                                  5    2021 and he is ordered to be released to his mother Lidia Rodriguez. The Court directs the Bureau
                                  6    of Prisons (“BOP”) to commence immediately the process of releasing Cortes from custody, and
                                  7    the United States Attorney’s Office and United States Probation Office are directed to take all steps
                                  8    communicate and facilitate Cortes’s immediate release.
                                  9           2.      Cortes shall be subject to the 5-year term of supervised release with the special
                                  10   condition that Cortes shall be subject to home confinement through January 31, 2022.
                                  11                  a.     following his release, Cortes shall immediately relocate to the Pittsburg,
                                  12          California residence owned by his mother, Lidia Rodriguez and shall have no contact with
Northern District of California
 United States District Court




                                  13          any person other than those residents until the period of quarantine referenced below has
                                  14          expired;
                                  15                  b.     commencing at the time of his arrival at the Pittsburg residence, Cortes must
                                  16          self-quarantine at the residence for a period of fourteen (14) days;
                                  17                  c.     within 72 hours of release from custody, Cortes shall contact the U.S.
                                  18          Probation office to begin the reentry process.
                                  19          3.      During the period of home confinement Mr. Cortes shall be subject to the following
                                  20   conditions:
                                  21                  a.     He shall be placed on home confinement subject to the location monitoring
                                  22          program as directed by the probation officer through January 31, 2022. Location
                                  23          monitoring shall be utilized to verify Cortes’s compliance with home detention while on the
                                  24          program until the Court is satisfied that Cortes is fully committed to embracing a law-
                                  25          abiding lifestyle. Location monitoring fees may be waived upon the discretion of U.S.
                                  26          Probation.
                                  27                  b.     He shall remain at the residence at all times except for employment;
                                  28          education; religious services; medical appointments; substance abuse or mental health


                                                                                         3
                                           Case 4:16-cr-00014-YGR Document 74 Filed 01/22/21 Page 4 of 4




                                  1           treatment; attorney visits; court appearances; court-ordered obligations; or other approved
                                  2           activities, all of which must be approved in advance by the U.S. Probation Office.
                                  3                   c.     He shall comply with the conditions of release and supervision set forth in
                                  4           the Judgment. (Dkt. No. 60.)
                                  5           4.      Counsel shall meet and confer and schedule a Zoom conference with the Court
                                  6    within 45 days of release so that the Court can discuss the content of this Order with Cortes.
                                  7           5.      The Government shall serve a copy of this order on the Warden at USP Lompoc
                                  8    forthwith.
                                  9           IT IS SO ORDERED.
                                  10   Date: January 22, 2021                          _______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  11                                                      UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                         4
